DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/08/2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-0022710 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma et al. (JP2012122021), and further in view of Wakabayashi et al. (US20080021140).
Regarding claim 1, Okuma teaches a modified silicone resin foam, obtained by curing a foamable liquid resin composition (“foamable liquid resin composition and a foam comprising a modified silicone resin”- see pg. 1 line 12-13 under “Technical Field”) comprising: 
100 parts by weight of a base material resin (A) composed of 65 to 95 parts by weight of a polymer (a) (Abstract: polymer (B)) and 5 to 35 parts by weight of a reactive plasticizer (b) (“addition amount of the plasticizer in the present invention is preferably 5 parts by weight or 
and 2 to 40 parts by weight (“The weight is preferably 20 parts by weight or more and more preferably 2 parts by weight or more and 15 parts by weight or less”- see pg. 5 line 15-16) of a chemical foaming agent (C) (Abstract: foaming agent (D)), wherein the polymer (a) contains 1.0 to 2.0 reactive silicon groups in a molecular chain (“a hydrosilyl group in a molecular chain, it has at least 1 alkenyl group in a molecular chain. And the repeating unit constituting the main chain reacts with an alkenyl group present in the molecular chain of the polymer (B) comprising an oxyalkylene-based unit (hydrosilylation reaction) to be cured”- see pg. 2 line 10-13) and has a main chain comprising oxyalkylene-based units (“the repeating unit which comprises a principal chain consists of an oxyalkylene type unit”- see pg. 3 line 20-21), 
wherein the reactive plasticizer (b) is a polymer containing 1.0 or fewer reactive silicon groups at one terminal end of a molecular chain (“plasticizer in this invention may have a reactive functional group… Examples of the reactive functional group of the plasticizer include vinyl group”- see pg. 8 line 47-49) and has a main chain comprising oxyalkylene-based units (“plasticizer in the present invention is a compound in which the repeating unit constituting the main chain is composed of an oxyalkylene unit”- see pg. 8 line 31-32). While Okuma teaches a catalyst (Abstract: hydrosilylation catalyst (C)), Okuma fails to teach the catalyst is 0.1 to 5 parts 
In the same field of endeavor pertaining to a foam containing silicone, Wakabayashi teaches the catalyst is 0.1 to 5 parts by weight ([0112] The use amount of the component (B) is preferably in a range from about 0.01 to 20 parts by weight and more preferably in a range from about 0.5 to 10 parts by weight per 100 parts by weight of the component (A)) of a silanol condensation catalyst ([0106] component (B) works as so-called silanol condensation catalyst), and wherein a percent elongation of the foam is 300 to 1000% in a 25°C atmosphere (see elongation at break for example 1 and 2 under Table 2 on pg. 21; [0202] After storage for 7 days (at 23.degree. C.)… each curable composition was subjected to the following evaluations). The silanol condensation catalyst helps obtain a curable composition with improved mechanical strength and stability after storage ([0009] obtain a curable composition, which have substantially sufficient curability and is able to improve the decrease of the curability and mechanical strength after storage, by using a carboxylic acid (B) having a specified structure as a silanol condensation catalyst).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the catalyst of Okuma to be the silanol condensation catalyst of Wakabayashi, for the benefit of producing a curable composition with improved mechanical strength and stability after storage. 
Regarding claim 2, Okuma modified with Wakabayashi teaches the modified silicone resin foam according to claim 1. Further, Okuma teaches wherein the polymer (a) has a number average molecular weight of 3000 to 100000 (“molecular weight of the polymer (B) in the 
Regarding claim 3, Okuma modified with Wakabayashi teaches the modified silicone resin foam according to claim 1. Further, Okuma teaches wherein the reactive plasticizer (b) is a polymer having a number average molecular weight of 2000 to 20000 (“The molecular weight of the plasticizer in the present invention is 1000 or more as the number average molecular weight and preferably 3000”- see pg. 8 line 38-39).
Regarding claim 6, Okuma modified with Wakabayashi teaches the modified silicone resin foam according to claim 1. Further, Okuma teaches wherein the chemical foaming agent (C) is a mixture of: bicarbonates, organic acids, and organic acid salts; bicarbonates and organic acids; or bicarbonates and organic acid salts (“Examples of the inorganic reactive foaming agent include a combination of bicarbonate and an organic acid or an organic acid salt”- see pg. 4 line 41-43).
Regarding claim 7, Okuma modified with Wakabayashi teaches the modified silicone resin foam according to claim 6. Further, Okuma teaches wherein the organic acids in the mixture are polyvalent carboxylic acids (“Examples of the organic acid include polyvalent carboxylic acids” - see pg. 4 line 51).
Regarding claim 8, Okuma modified with Wakabayashi teaches the modified silicone resin foam according to claim 6. Further, Okuma teaches wherein the organic acid salts in the mixture are metal salts of polyvalent carboxylic acids (“Examples of the organic acid include polyvalent carboxylic acids such as citric acid, oxalic acid, fumaric acid, phthalic acid, malic acid, and tartaric acid… Examples of the organic acid salt include metal salts such as sodium, 
Regarding claim 9, Okuma modified with Wakabayashi teaches the modified silicone resin foam according to claim 1. Further, Okuma teaches wherein the foam has a density of 10 kg/m3 or more and 900 kg/m3 or less (“modified silicone resin foam of the present invention preferably has a density of 300 kg / m .sup.3 or less” - see pg. 9 line 53).
Regarding claim 10, Okuma teaches a method for producing a modified silicone resin foam (Abstract: “To provide a modified silicone resin foam”), comprising curing a foamable liquid resin composition (Abstract: “resin foam having the properties is obtained by curing and foaming a foamable liquid resin composition”), the foamable liquid resin composition comprising:
100 parts by weight of a base material resin (A) composed of 65 to 95 parts by weight of a polymer (a) (Abstract: polymer (B)) and 5 to 35 parts by weight of a reactive plasticizer (b) (“addition amount of the plasticizer in the present invention is preferably 5 parts by weight or more and 150 parts by weight or less, more preferably 10 parts by weight or more and 120 parts by weight or less, and more preferably 20 parts by weight or more and 100 parts by weight or less with respect to 100 parts by weight of the polymer (B)”- see pg. 9 line 2-5; where in the base material resin mixture you have for example 100 parts of polymer a and 10 parts of plasticizer b, then the amount of polymer a present in the mixture is 100/110, which is 95 parts, and the amount of plasticizer b present in the mixture is 10/110, which is 9 parts);
and 2 to 40 parts by weight (“The weight is preferably 20 parts by weight or more and more preferably 2 parts by weight or more and 15 parts by weight or less”- see pg. 5 line 15-16) 
wherein the reactive plasticizer (b) is a polymer containing 1.0 or fewer reactive silicon groups at one terminal end of a molecular chain (“plasticizer in this invention may have a reactive functional group… Examples of the reactive functional group of the plasticizer include vinyl group”- see pg. 8 line 47-49) and has a main chain comprising oxyalkylene-based units (“plasticizer in the present invention is a compound in which the repeating unit constituting the main chain is composed of an oxyalkylene unit”- see pg. 8 line 31-32). While Okuma teaches a catalyst (Abstract: hydrosilylation catalyst (C)), Okuma fails to teach the catalyst is 0.1 to 5 parts by weight of a silanol condensation catalyst, and wherein a percent elongation of the foam is 300 to 1000% in a 25°C atmosphere.
In the same field of endeavor pertaining to a foam containing silicone, Wakabayashi teaches the catalyst is 0.1 to 5 parts by weight ([0112] The use amount of the component (B) is preferably in a range from about 0.01 to 20 parts by weight and more preferably in a range from about 0.5 to 10 parts by weight per 100 parts by weight of the component (A)) of a silanol condensation catalyst ([0106] component (B) works as so-called silanol condensation catalyst), and wherein a percent elongation of the foam is 300 to 1000% in a 25°C atmosphere (see 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the catalyst of Okuma to be the silanol condensation catalyst of Wakabayashi, for the benefit of producing a curable composition with improved mechanical strength and stability after storage.
Regarding claim 11, Okuma modified with Wakabayashi teaches the method for producing a modified silicone resin foam according to claim 10. Further, Okuma teaches the method further comprising: injecting the foamable liquid resin composition into a mold prior to the curing; and foaming the foamable liquid resin composition (“The foamable liquid resin composition can be mixed and then poured into a mold or spread on a substrate on a belt conveyor, and then foamed to obtain a foam… Curing (hydrosilylation reaction) may be performed at any time as long as curing is not completed before foaming, but it is preferable to foam before curing or foam simultaneously with curing”- see pg. 9 line 27-28 and 30-32).
Regarding claim 12, Okuma modified with Wakabayashi teaches the method for producing a modified silicone resin foam according to claim 11. Further, Okuma teaches wherein the foaming of the foamable liquid resin composition is carried out before or .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma et al. (JP2012122021) and Wakabayashi et al. (US20080021140), and further in view of Ogawa et al. (JP2001151843).
Regarding claim 4, Okuma modified with Wakabayashi teaches the modified silicone resin foam according to claim 1. However, Okuma fails to teach wherein the silanol condensation catalyst (B) is an acidic organophosphoric acid ester compound.
In the same field of endeavor pertaining to a curable composition containing silicone (“The curable composition of the present invention may further comprise… silicone polyester resin”- see pg. 10 line 27 and line 36), Ogawa teaches the silanol condensation catalyst (B) is an acidic organophosphoric acid ester compound (“acid catalyst that can be optionally contained in the composition of the present invention… triethyl phosphate, tributyl phosphate”- see pg. 10 line 41 and pg. 11 line 4). The organophosphoric acid ester compound promotes a reaction for deblocking an orthoester group in the polymer to regenerate a hydroxyl group, and therefore promotes the curing reaction of the composition (“acid catalyst that can be optionally contained in the composition of the present invention is a catalyst for promoting a reaction of deblocking an orthoester group in the component (A) to regenerate a hydroxyl group” and “curing catalyst, which is optionally added to the composition of the present invention, promotes the curing reaction of the composition”- see pg. 10 line 41 and pg. 11 line 37-38).

Regarding claim 5, Okuma modified with Wakabayashi and Ogawa teaches the modified silicone resin foam according to claim 4. However, Okuma fails to teach wherein the silanol condensation catalyst (B) is an acidic organophosphoric acid ester compound that is represented by the general formula:

    PNG
    media_image1.png
    65
    549
    media_image1.png
    Greyscale

wherein, m is an integer of 4 to 10 and n is an integer of 0 to 3.
In the same field of endeavor pertaining to a curable composition containing silicone (“The curable composition of the present invention may further comprise… silicone polyester resin”- see pg. 10 line 27 and line 36), Ogawa teaches wherein the silanol condensation catalyst (B) is an acidic organophosphoric acid ester compound represented by the general formula presented above. (“acid catalyst that can be optionally contained in the composition of the present invention… triethyl phosphate, tributyl phosphate”- see pg. 10 line 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the silanol condensation catalyst of Okuma modified with Wakabayashi and Ogawa be an acidic organophosphoric acid ester compound, as taught by Ogawa, for the benefit of promoting the curing reaction of the composition, as discussed in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743